MANDATE

THE STATE OF TEXAS

TO THE 341ST JUDICIAL DISTRICT COURT OF WEBB COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 17, 2014, the cause upon appeal to
revise or reverse your judgment between

Juan Juarez Palaez, Appellant

V.

Luz Maria Juarez, Appellee

No. 04-14-00022-CV and Tr. Ct. No. 2012CVG001105-D3

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is AFFIRMED. It is ORDERED that appellee Luz Maria Juarez
recover her costs of appeal from appellant Juan Juarez Palaez.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on May 22, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-14-00022-CV

                                         Juan Juarez Palaez

                                                       v.

                                             Luz Maria Juarez

      (NO. 2012CVG001105-D3 IN 341ST JUDICIAL DISTRICT COURT OF WEBB COUNTY)


TYPE OF FEE                  CHARGES          PAID            BY
MOTION FEE                          $10.00    E-PAID          JOSE L. ARCE
REPORTER'S RECORD                $1,082.00    PAID            MR. JOSE EDUARDO PENA
SUPREME COURT CHAPTER 51
FEE                                $50.00     PAID            JOSE EDUARDO PENA
INDIGENT                           $25.00     PAID            JOSE EDUARDO PENA
FILING                            $100.00     PAID            JOSE EDUARDO PENA
STATEWIDE EFILING FEE              $20.00     PAID            JOSE EDUARDO PENA
CLERK'S RECORD                     $87.00     PAID            J. EDUARDO PENA


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this May 22, 2015.

                                                            KEITH E. HOTTLE, CLERK



                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853